DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendment to claims 1 and 20 to recite “the apparatus including a stack of garments” is indefinite as it is unclear how the stack of garments can be a part of the apparatus. By definition, the stack of garments are the workpiece upon which the apparatus is operating and as the garments, once operated upon, are then removed from the apparatus they cannot technically be considered to be a part of the apparatus. It is suggested that applicant consider language such as “the apparatus configured to accommodate a stack of garments” instead.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15, 17-18 and 20-21 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Simonetti et al. (EP 2,740,572 A1) in view of Eppinger (US 2001/0029657 A1). 
With respect to claims 1, 7, 13, 20 and 21, Simonetti et al. (Fig.1) teaches an apparatus 100 for picking fabric Le., a garment (S} having an inherence first side and a second side, the first side having a first side area, and fitting the garment on a working area 2, the apparatus comprising a picking arm 3 configured to approach the garment and then withdraw towards the working ([0017]), at least one adherence location 16 including adhesive sticker or adhesive tape (Figs.2 and 2A and [0029-0030]) on said picking arm, the adherence location inherently being smaller than the first side since the adherence location is smaller than the working area or the picking arm as shown in Fig.1, the adherence location for contacting the garment at a contact location on an outer facing surface of the first side of the garment and utilizing sticky material (G) ({0017]) able to cause adherence of the garment ([0037-0042]), at the contact location, to the adherence location, thereby causing said picking arm to pull the first side over the working area ([0017]), the apparatus including a stack of garments ([0004]), wherein the garment (S) is a top garment in the stack of garments. (Figs. 6A and 6B)
Simonetti et al. does not clearly teach a printer and a pallet having a front and a back.
However, the use of a printer and a pallet having a front and a back for fitting the garment on the pallet is conventional. For example, Eppinger teaches a printer (Fig.1 and the abstract) and an apparatus for picking a garment and fitting a garment on a pallet 22 having a front and back such that the first side and the second side of the garment are on the front and back sides of the pallet ((D038-0042)).
In view of the teaching of Eppinger, it would have been obvious to one of ordinary skill in the art the time of the invention was made to modify the apparatus of Simonetti et al. by substituting the pallet having a front and back as taught by Eppinger for more effective supporting a garment for processing since the pallet of Eppinger supports the first side and the second side of a garment so that the surfaces of a garment are stretched to tautness for processing ({0031]).
With respect to claims 2, 3, 6, 8, 9, 12, 14, the selection of a desired coating of adhesive, or metallic or ferromagnetic particles, an adhesive tape would be obvious depending upon the material, size and thickness of the garment to be used for processing and the configuration of the apparatus in order to get best possible processing operation.
With respect to claims 4-6, 10-12 and 15, the selection of a desired use of a suction point, a magnet or a dispenser for hot glue with a heater for the adherent location would be obvious through routine experimentation depending upon material, size and thickness of the garment to be used for processing or the apparatus's configuration in order to get best possible quality of processing a garment. Additionally, Simonetti et al. teaches the use of a suction which is connected to an inherent vacuum source (which is not shown) or a pneumatic system (([0023] and [0047]).
With respect to claims 17 and 18, Figs. 2 and 3 of Simonetti et al. show at least two or three atlachment points 16 (OD38-0039F).

Claim 16 is rejected under 35 U.S.C. § 103 (a) as being unpatentable over Simonetti et al. in view of Eppinger as applied to claim 1 above, and further in view of Roth (US 4,955,854).
Simonetti et al. as modified by Eppinger teaches an apparatus 100 for picking a garment having the structures as recited. See the explanation of Simonetti et al. and Eppinger above.
Simonetti et al. as modified by Eppinger does not teach a knife for splitting the garment from the attachment location at the pallet.
Roth (Figs.5 and 6) teaches an apparatus having a conventional separating means which includes a blade or knife 16 for separating or splitting 2 sheet from a pallet 7 (col. 13. lines 42- 49},
In view of the teaching of Roth, it would have been obvious to one of ordinary skill in the art the time of the invention was made to modify the apparatus of Simonetti et al. as modified by Eppinger by providing the knife as taught by Roth for splitting the garment from the attachment location at the pallet of Simonetti et al. and Eppinger substituting the pallet having a front and back as taught by Eppinger in order to ensure removing or unloading the garment from the attachment location at the pallet, and because one of ordinary skill in the art would have been able to carry out such a modification since the use of a knife for separating or splitting one element from the other is known in the art, and the results were reasonably predictable for ensuring proper of processing operation.

Response to Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the fabric of Simonetti is not fitted over a work area because it is a single layer and is simply pressed onto a top layer, the examiner respectfully disagrees. Although Simonetti does teach a single layer, given the broadest reasonable interpretation of the term “fitted” a pressing of the fabric onto the work area could be considered to be “fitting” it onto the work area and as such the teachings of Simonetti must be used in order to reject applicant’s invention as it is currently claimed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Eppinger teaches using a gripper with an adhesive area to transfer a fabric article as claimed. Simonetti teaches transferring and fitting a garment over both sides of a pallet as claimed Accordingly, the combination of Eppinger and Simonetti teaches all of the elements of the claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853